I115th CONGRESS1st SessionH. R. 515IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2017Mr. Ellison introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo authorize the Secretary of Housing and Urban Development to provide grants and loans to owners of dated manufactured homes for the replacement of such dated manufactured homes with Energy Star-qualified manufactured or modular homes, and for other purposes. 
1.Short titleThis Act may be cited as the Energy Efficient Manufactured Home Act of 2017. 2.Assistance for replacement of dated manufactured homes with energy-efficient manufactured and modular homes (a)AuthorityThe Secretary of Housing and Urban Development may carry out a program under this section to provide grants to assist low-income, very low-income, and extremely low-income owners of dated manufactured homes for the replacement of such dated manufactured homes with Energy Star-qualified manufactured or modular homes.
(b)Grants
(1)Eligible entitiesThe Secretary may provide grants under this section only to— (A)State housing finance agencies;
(B)units of general local government; and (C)qualified nonprofit organizations.
(2)Competition; priorityThe Secretary shall provide grants under this section through competition that provides priority to applicants for such grants that, in accordance with criteria established by the Secretary— (A)demonstrate that providing a grant to the applicant would result in substantial energy gains and returns on investment on replacement of dated manufactured homes;
(B)will use grants in areas having the infrastructure or planned infrastructure necessary to replace dated manufactured homes; (C)will act in partnership with providers of high quality affordable lending products that enable sustainable homeownership; or
(D)will supplement assistance provided to eligible owners of dated manufactured homes pursuant to a grant under this section with funds from other sources, and provide such assurances as the Secretary considers necessary to ensure that such supplemental amounts are available for such purpose. (3)Use of fundsA grantee shall use amounts from a grant provided under this section only to provide assistance to owners of dated manufactured homes in accordance with subsection (c).
(4)Failure by grantees to actIf a grantee fails to use any portion of grant provided under this section during the 36-month period beginning on the date of receipt of the grant amounts— (A)the unused amount of the grant shall revert to the Secretary; and
(B)the Secretary shall make such amounts available under the competition required under paragraph (2). (c)AssistanceAssistance under this subsection shall be assistance designed to enable the owner of a dated manufactured home to afford to replace or decommission such manufactured home, subject to the following conditions:
(1)Form of assistanceA grantee may provide assistance under this subsection to the owner of a dated manufactured home only in the following forms: (A)A grant or loan for use toward the purchase of a new Energy Star-qualified manufactured or modular home. The Secretary shall establish such requirements for loans made with assistance provided under this subsection, and servicers of such loans, as necessary to ensure that such loans are high quality affordable lending products that enable sustainable homeownership.
(B)A grant for the decommissioning, and any related costs, of a dated manufactured home. (2)Income and primary residence requirementsA grant or loan under this subsection may be made only to the owner of a dated manufactured home who—
(A)is a low-, very low-, or extremely low-income family; and (B)has used such manufactured home as a primary residence on a year-round basis for at least the preceding 24 months.
(3)Destruction and replacement of dated manufactured home
(A)In generalA grant or loan under paragraph (1)(A) may be made only if the applicable dated manufactured home will be— (i)destroyed (including appropriate recycling); and
(ii)if replaced with a manufactured or modular home, is replaced in an appropriate area (as determined by the applicable State agency) with an Energy Star-qualified manufactured or modular home. (B)Third-party verification requirementsThe Secretary shall establish such third-party verification requirements as are necessary to ensure that the requirements of subparagraph (A) are met. Such requirements shall provide that compliance with the requirement under subparagraph (A)(i) to destroy a dated manufactured home may be evidenced by means of a photograph of the destroyed manufactured home or of the lot where the manufactured home was located showing that the lot is vacant or the replacement home.
(4)Prohibition on previous assistanceA grant or loan under paragraph (1)(A) may not be provided to any owner of a dated manufactured home that was or is a member of a household for which any member of the household has previously been provided a grant or loan pursuant to this subsection. (5)Control of home siteAs a condition of receipt of a grant or loan under paragraph (1)(A) for the purchase of a new manufactured or modular home, the land on which new manufactured or modular home is to be sited shall be—
(A)owned by— (i)the owner of the dated manufactured home to whom the grant or loan is provided; or
(ii)a limited equity cooperative, a nonprofit organization, a unit of local government or agency thereof, or a public housing agency; or (B)leased by the owner of the dated manufactured home to whom the grant or loan is provided under a land-lease agreement having a duration not shorter than 10 years, which may include a lease from a community land trust or nonprofit housing corporation or a proprietary lease (perpetual or renewable as a matter of right) by a cooperative or homeowner association that is owned or controlled by the homeowners.
(6)Requirements for decommissioning grantsA grant under paragraph (1)(B) for the decommissioning of a dated manufactured home may be made only if— (A)the dated manufactured home for which the grant is made will be destroyed (including appropriate recycling);
(B)proof of, or adequate assurances for, decommissioning of the dated manufactured home is provided before the grant funds are paid, and the Secretary shall provide that such proof may include a photograph of the destroyed decommissioned home or of the lot where the decommissioned home was located showing that the lot is vacant or the replacement home; (C)the owner agrees to repay the full amount of the grant if the home is not decommissioned within 90 days of receipt of the grant funds; and
(D)no member of the household of the owner of the dated manufactured home for which the grant is provided has previously been provided a grant or loan pursuant to this section. (d)Administration (1)Controls and proceduresEach grantee that receives a grant under this section shall establish such fiscal controls and accounting procedures as are sufficient, as determined by the Secretary, to ensure proper accounting for disbursements made from the funds and fund balances. Such controls and procedures shall conform to generally accepted Federal accounting principles, as determined by the Secretary.
(2)Coordination with State agenciesA grantee of a grant under this section may coordinate efforts and share funds for administration with State and local agencies and nonprofit organizations involved in low-income housing programs. (3)Administrative expensesA grantee may use not more than 10 percent of the funds provided under a grant under this section for administrative expenses involved in the grantee’s program for making grants and loans under subsection (c).
(e)Reporting
(1)SecretaryUpon the conclusion of the second fiscal year for which grants under the program under this section are made and the conclusion of each of the next successive four fiscal years, the Secretary shall submit a report to the Congress describing the impact of the program, which shall include information regarding— (A)the number of dated manufactured homes decommissioned;
(B)the number of new manufactured and modular homes purchased; (C)the incomes of families assisted;
(D)the number of assisted families, disaggregated by State and ZIP Code; and (E)the number of new Energy Star-qualified manufactured and modular homes that were sited on land held under each type of tenure described in subsection (c)(5).
(2)GranteesThe Secretary shall require grantees receiving grants under this section to submit such reports as may be necessary for the Secretary to ensure compliance with this Act and enable the Secretary to comply with the requirement under paragraph (1). (f)DefinitionsFor purposes of this section, the following definitions shall apply:
(1)Dated manufactured homeThe term dated manufactured home means a manufactured home constructed before December 31, 1994. In establishing requirements regarding demonstrating the date of construction of homes, the Secretary shall take into consideration the difficulty of producing evidence of the date of construction of homes manufactured before 1976. (2)Energy Star-qualifiedThe term Energy Star-qualified means, with respect to a manufactured or modular home, that the home has been designed, produced, and installed by an Energy Star-certified entity in accordance with Energy Star guidelines issued by the Secretary of Energy for manufactured or modular homes, as applicable.
(3)Low-income family; very low-income family; extremely low-income family
(A)Low-income familyThe term low-income family means a family having an income that is not greater than 80 percent of area median income, with adjustments for smaller and larger families, as determined by the Secretary, except that such term includes any family that resides in a rural area that has an income that does not exceed the poverty line (as such term is defined in section 673(2) of the Omnibus Budget Reconciliation Act of 1981 (42 U.S.C. 9902(2)), including any revision required by such section) applicable to a family of the size involved. (B)Very low-income familyThe term very low-income family means a family having an income that is not greater than 50 percent of area median income, with adjustments for smaller and larger families, as determined by the Secretary.
(C)Extremely low-income familyThe term extremely low-income family means a family having an income that is not greater than 30 percent of area median income, with adjustments for smaller and larger families, as determined by the Secretary. (4)Manufactured homeThe term manufactured home' has the meaning given such term in section 603 of the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5402) and such term includes any structure that meets such definition without regard to when it was constructed or manufactured. Such term includes single- and multi-section manufactured homes.
(5)Modular homeThe term modular home means a home that is constructed in a factory in one or more modules— (A)each of which meet applicable State and local building codes of the area in which the home will be located; and
(B)that are transported to the home building site, installed on foundations, and completed. (6)Qualified nonprofit organizationThe term qualified nonprofit organization means any private, nonprofit organization (including a State or locally chartered nonprofit organization) that—
(A)is organized under State or local laws; (B)has no part of its net earning inuring to the benefit of any member, founder, contributor or individual;
(C)complies with standards of financial accountability acceptable to the Secretary; and (D)has among its purposes significant activities related to the provision of decent housing that is affordable to low-income families.
(7)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. (8)StateThe term State means the States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, Guam, the Virgin Islands, American Samoa, the Trust Territory of the Pacific Islands, and any other territory or possession of the United States.
(9)Unit of general local governmentThe term unit of general local government means a city, county, town, township, parish, village, or other general purpose subdivision of a State, or a consortium of such political subdivisions. (g)RegulationsThe Secretary may issue any regulations necessary to carry out the program under this section.
(h)Authorization of appropriationsFor grants under this section, there is authorized to be appropriated $50,000,000 for each of fiscal years 2018 through 2027. 